DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Group I ( claims 1-9 and new claim 19-20drawn to a chocolate product) in the reply filed on 8/11/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 10-18  directed to Group II non-elected without traverse.  Accordingly, claims 10-18 have been cancelled.

Reasons for Allowance

Claims 1-9 and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance: 

Claims 1-9 and 19-20 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires a “chocolate product” comprising “pulp or extract of the pulp from a plant in the theobroma genus”   where “pulp or extract of the pulp between 1.0% and 65% by weight based on the total weight of the chocolate product”.  The properties of the pulp or extract of said pulp as claimed are “a sugar component between 40.0% and 85.0% by weight based on the total weight of the pulp or extract of the pulp” in conjunction with “pulp or an-extract of the pulp has been treated to reduce the polysaccharide content” such that the “sugar component comprises less than 87.0% by weight of glucose and fructose”, i.e., monosaccharides.
Cited art to Toth and Tilo do not teach the claimed invention. Toth teaches a process for producing a cacao syrup from liquefied pulp created during fermentation of cacao seeds in the chocolate- making process  and using cocoa pulp itself in a confectionery product. In addition, does not teach utilizing the pulp and /or  glucose and fructose content, of the cacao syrup. The other reference Tilo does not remedy the deficiencies of Toth. For example, the Patent Office merely relied on Tilo for its alleged disclosure of chocolate confections comprising chocolate pulp powder. As it  is directed to methods and/or techniques for the production of chocolate or chocolate-like products on the basis of cocoa fruits. See Tilo, paragraph [0001]. Tilo neither discloses nor suggests any pulp, let alone any chocolate product comprising the recited pulp or extract of the pulp with or without any glucose and fructose content,.. Also, see applicant other arguments on page 5-6 of applicant’s response of 12/2/2021, which are persuasive.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791